Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/27/2021 and 03/25/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant’s election of the dipropylene glycol diacrylate, 2-hydroxyethyl acrylate and 3,4-epoxycyclohexyl species in the reply filed on 11/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Allowable Subject Matter
It is noted that the specific combination of the elected species, i.e. dipropylene glycol diacrylate, 2-hydroxyethyl acrylate and 3,4-epoxycyclohexyl, is allowable.  Accordingly, the search has been expanded to include non-elected species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP2012182184A – cited in the IDS, a machine translation is provided and referenced from hereon).
	Claim 1: Fujiwara discloses a resin composition that includes (A) (meta)acrylate having a polysulfide skeleton in a molecule, (B) a compound having at least one methacrylic group or acrylic group in one molecule, (C) a radical polymerization catalyst, and (D) a filler (pg 1 and claims).  In particular, Fujiwara discloses an acrylate terminated polysulfide with a loading amount of 10-90% by mass and various shapes for the metal conductive material with a loading of 100-5000 pts by mass with respect to 100 pts by mass of the resin (pg 4-6).  The Fujiwara reference discloses the claimed invention but does not explicitly disclose the claimed components within the claimed proportions. Given that the Fujiwara reference discloses each of the claimed components and ranges that overlap with the presently claimed ranges, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught components and the respective loading amounts, including those presently claimed, to obtain a suitable composition and gain the benefit of enhanced adhesive force and conductivity as motivated by Fujiwara (abs).
	Claims 2-8: Fujiwara discloses the claimed reaction product of a disulfide mercaptan and acrylate compounds, various functional groups such as glycol diacrylate, 2-hydroxyethyl acrylate and methacrylate in various (stoichiometric) amounts (pg 3-7). In particular, Fujiwara discloses employing the same Thiokol LP polysulfide as applicant’s polysulfide thus meeting the claimed formula (pg 4 and examples).  The Fujiwara reference discloses the claimed invention but does not explicitly disclose the claimed groups and/or compounds and the claimed proportions. Given that the Fujiwara reference discloses each of the claimed groups and/or compounds and ranges that overlap with the presently claimed ranges, it would 
	Claims 9-13: Fujiwara discloses the conductive fillers being a combination of metallic particles having various shapes and a range of 1-15 microns (pg 5 and examples).
	Claims 14 and 15: Fujiwara discloses 1.1 to 10 pts. by mass of known additives such as hardeners, curing accelerators and defoamers (pg 5, 6 and examples).
	Claim 16: Fujiwara discloses the cured product (pg 6 and 7).
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN108893078A – a machine translation is provided and referenced from hereon) in view of Imahashi (US 20160372230A1).
Claim 1: Gao discloses a conductive adhesive with 50%-80% of a metal powder such as silver or copper powder and reaction product of a mercapto-terminated polysulfide rubber 10% -25%, acrylate prepolymer 1% -5% and acrylate monomer 3% -10% (pg 1, 2 and 5-7).  In particular, Gao discloses the reaction of the mercapto polysulfide with an acrylate to arrive at an acrylate resin (pg 6 and 7).  The Fujiwara reference discloses the claimed invention but does not explicitly disclose the metallic powder being a 1D material. In an analogous art, Imahashi discloses a conductive paste comprising metallic powders and a polysulfide resin (abs, ¶14 and claims 1-4).  Further, Imahashi discloses the optimization of the shape, size and/or types of metallic powders (e.g. silver nanowires) to gain the benefit of enhanced dispersion and conductivity (¶14-17, 32 and examples). One of ordinary skill in the art would have recognized that applying the known technique of Imahashi to the teachings of Gao would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of enhanced dispersion and conductivity.

	Claims 9-13: Gao and Imahashi disclose the conductive fillers being a combination of metallic particles having various shapes and a size of 1-50 microns (Gao: pg 5 and examples) or 0.5-10 microns (Imahashi: ¶14-17).
	Claims 14 and 15: Gao and Imahashi disclose known additives such as 0.5-1% wt. of initiators (Gao: pg 1 and examples) and leveling agents/pigment (Imahashi: ¶65).
	Claim 16: Gao and Imahashi disclose the cured product (Gao: pg 7-8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferencz discloses a conductive adhesive composition comprising a polysulfide with epoxy or acrylate terminal groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764